Name: Commission Regulation (EEC) No 1125/93 of 7 May 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/22 Official Journal of the European Communities 8 . 5. 93 COMMISSION REGULATION (EEC) No 1125/93 of 7 May 1993 fixing the import levies on rice and broken rice and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 764/93 (*), as last amended by Regulation (EEC) No 1032/93 (6), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 11 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 8 May 1993 . Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 80, 24. 3. 1987, p. 20 . (4) OJ No L 75, 21 . 3 . 1991 , p . 29. 0 OJ No L 79, 1 . 4. 1993, p. 6. (&lt;) OJ No L 108, 1 . 5. 1993, p. 9 . (') OJ No L 166, 25. 6. 1976, p . 1 . ¥) OJ No L 73, 19. 3 . 1992, p. 7. 8 . 5. 93 Official Journal of the European Communities No L 114/23 ANNEX to- the Commission Regulation of 7 May 1993 fixing the import levies on rice and broken rice (ECU/ tonne) Levies (*) CN code Arrangement ACP Third countries in Regulation (EEC) Bangladesh (except ACP) No 3877/86 0 (WX4) (3) 1006 10 21  158,36 323,92 1006 10 23  175,36 357,93 1006 10 25  175,36 357,93 1006 10 27 268,45 175,36 357,93 1006 10 92  158,36 323,92 1006 10 94  175,36 357,93 100610 96  175,36 357,93 1006 10 98 268,45 175,36 357,93 1006 20 11  198,85 404,90 1006 20 13  220,10 447,41 1006 20 15  220,10 447,41 1006 20 17 335,56 220,10 447,41 1006 20 92  198,85 404,90 1006 20 94  220,10 447,41 1006 20 96  220,10 447,41 1006 20 98 335,56 220,10 447,41 1006 30 ?1  246,31 516,48 1006 30 23  314,75 653,27 1006 30 25  314,75 653,27 1006 30 27 489,95 314,75 653,27 1006 30 42  246,31 516,48 1006 30 44  314,75 653,27 1006 30 46  314,75 653,27 1006 30 48 489,95 314,75 653,27 1006 30 61  262,68 550,06 1006 30 63  337,80 700,31 1006 30 65  337,80 700,31 1006 30 67 525,23 337,80 700,31 1006 30 92  262,68 550,06 1006 30 94  337,80 700,31 1006 30 96  337,80 700,31 1006 30 98 525,23 337,80 700,31 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90. (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulation (EEC) Nos 3491 /90 and 862/91 . (*) The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. ( «) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/127/EEC, as amended by Decision 93/211 /EEC, concerning semi-milled rice falling within CN codes 1006 30 21 to 1006 30 48 originating in the Netherlands Antilles.